 1   LONGYEAR, O’DEA & LAVRA, LLP
     John A. Lavra, CSB No.: 114533
 2   Amanda L. McDermott, CSB No.: 253651
     3620 American River Drive, Suite 230
 3   Sacramento, CA 95864
     Phone: 916-974-8500
 4   Facsimile: 916-974-8510
     Email: McDermott@longyearlaw.com
 5
     Attorneys for County of Sacramento,
 6   Deputy Renny Rojo,
     and Deputy Dominguez
 7
     JOHN L. BURRIS, Esq., SBN 69888
 8   PATRICK M. BUELNA, Esq., SBN 317043
 9   LAW OFFICES OF JOHN L. BURRIS
     Airport Corporate Center
10   7677 Oakport St., Suite 1120
     Oakland, CA 94621
11   Telephone:     (510) 839-5200
12   Facsimile:     (510) 839-3882
     Email: John.Burris@johnburrislaw.com
13   Email: Patrick.Buelna@johnburrislaw.com
14
     Attorneys for Plaintiff
15
16                              UNITED STATES DISTRICT COURT

17                             EASTERN DISTRICT OF CALIFORNIA

18
19   BILLY POWELL, an individual,                     )   Case No.: 2:18-cv-02123-JAM-DB
                                                      )
20                   Plaintiff,                       )   STIPULATION TO SET CASE FOR
                                                      )   SETTLEMENT CONFERENCE
21           vs.                                      )   BEFORE THE HON. KENDALL J
                                                      )   NEWMAN; ORDER
22   COUNTY OF SACRAMENTO, a municipal )
     corporation; RENNY ROJO (Badge #648), )
23   individually and in his official capacity as a )
     sheriff deputy for the Sacramento County         )
24   Sheriff Department; DOMINGUEZ (Badge )               Complaint Filed:    August 2, 2018
     #807), individually and in his official capacity )   Trial:              March 30, 2020
25   as a sheriff deputy for the Sacramento           )
     County Sheriff Department; and DOES 1-50, )
26   inclusive.                                       )
                                                      )
27                   Defendants.                      )

28


     STIPULATION TO SET CASE FOR SETTLEMENT CONFERENCE BEFORE
     THE HON. KENDALL J NEWMAN; [PROPOSED] ORDER                                           Page 1
 1          COMES NOW Defendants County of Sacramento, Renny Rojo, and Dominguez
 2   (collectively “Defendants”) and Plaintiff Billy Powell, by and through their designated counsel,
 3   and hereby stipulate and respectfully request that this case be set for a Settlement Conference
 4   with Magistrate Judge Kendall J. Newman, date to be determined based on availability of Judge
 5   Newman and the parties.
 6          WHEREAS, counsel for the parties have met and conferred and agree that it would be
 7   beneficial to participate in a settlement conference at this time;
 8          WHEREAS, this request is not being made for the purpose of delay, or any other
 9   improper purpose; and
10          WHEREAS, the parties do not request any modification of the current scheduling order.
11          IT IS SO STIPULATED.
12    Dated: May 31, 2019                          LONGYEAR, O’DEA & LAVRA, LLP
13
                                             By: /s/ Amanda L. McDermott
14
                                                 JOHN A. LAVRA
15                                               AMANDA L. MCDERMOTT
                                                 Attorneys for Defendants
16
17    Dated: May 31, 2019                          LAW OFFICES OF JOHN L. BURRIS

18
                                             By: /s/ Patrick M. Buelna
19                                                 (as authorized on May 31, 2019)
                                                   JOHN L. BURRIS
20                                                 PATRICK BUELNA
                                                   Attorneys for Plaintiff
21
22
                                                   ORDER
23
            Having reviewed and considered the above stipulation, this matter is set to proceed to a
24
     settlement conference with Magistrate Judge Kendall J. Newman, date to be determined.
25
            IT IS SO ORDERED.
26                                                 /s/ John A. Mendez
                    DATED: June 3, 2019
27                                                 JOHN A. MENDEZ
                                                   United States District Court Judge
28


     STIPULATION TO SET CASE FOR SETTLEMENT CONFERENCE BEFORE
     THE HON. KENDALL J NEWMAN; [PROPOSED] ORDER                                                Page 2
